Citation Nr: 0013013	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  99-00 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date prior to May 4, 1994, for an 
award of service connection for bilateral pes planus with 
chronic metatarsalgia, plantar fasciitis, overlapping right 
second toe, callosities, and hammertoes, to include whether 
the rating decision of November 5, 1976, was clearly and 
unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from December 1975 to 
July 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which awarded the veteran service 
connection for bilateral pes planus with chronic 
metatarsalgia, plantar fasciitis, overlapping right second 
toe, callosities, and hammertoes, effective from May 4, 1994.  
A notice of disagreement as to the effective date was 
received in August 1998, a statement of the case was issued 
in October 1998, and a timely substantive appeal was received 
in December 1998.


FINDINGS OF FACT

1.  By rating decision in November 1976, entitlement to 
service connection was denied for pes planus, deformities 
bilateral, chronic metatarsalgia bilaterally, and overlapping 
second toe over third toe, right foot with abnormal pressure 
and callosities, developmental; a timely notice of 
disagreement was not received from this determination. 

2.  The November 1976 rating decision was based on the record 
and the law which existed at the time and did not involve 
undebatable error which, had it not been made, would have 
manifestly changed the outcome of the decision. 

3.  On May 4, 1994, the RO received a claim to reopen the 
claim for service connection for a foot disorder.

4.  By rating decision in December 1997, service connection 
was established for bilateral pes planus with chronic 
metatarsalgia, plantar fasciitis, overlapping right second 
toe, callosities and hammertoes, effective from May 4, 1994.  


CONCLUSIONS OF LAW

1.  The November 1976 rating decision, which denied 
entitlement to service connection for pes planus, deformities 
bilateral, chronic metatarsalgia bilaterally, and overlapping 
second toe over third toe, right foot with abnormal pressure 
and callosities, is final.  38 U.S.C.A. § 7105(c) (West 
1991). 

2.  The November 1976 rating decision did not involve clear 
and unmistakable error.  38 C.F.R. § 3.105(a) (1999).

3.  The criteria for entitlement to an effective date prior 
to May 4, 1994, for the grant of service connection for 
bilateral pes planus with chronic metatarsalgia, plantar 
fasciitis, overlapping right second toe, callosities and 
hammertoes have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. §§ 3.155, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that he should 
be awarded an earlier effective date for his service-
connected bilateral pes planus with chronic metatarsalgia, 
plantar fasciitis, overlapping right second toe, callosities 
and hammertoes.  Essentially, the veteran maintains that the 
effective date for service connection should be July 13, 
1976, which is the day after he was honorably discharged from 
active military service.  In support of this contention, the 
veteran notes that he filed his initial claim for service 
connection in September 1976, which was within one year of 
his discharge from service.  Interrelated with the veteran's 
claim for an earlier effective date is his contention that 
there was clear and unmistakable error in the November 1976 
rating decision, which denied service connection for a foot 
disorder. 

I.  Clear and Unmistakable Error

The veteran claims that the November 1976 rating decision, 
which denied service connection for a foot disorder, contains 
clear and unmistakable error.  Specifically, the veteran 
contends that it was clear from the evidence of record at 
that time that the veteran's pre-existing bilateral foot 
disorder was aggravated beyond the natural progress of the 
disorder by the strenuous physical activities he underwent 
while in the Marine Corps.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court"), has held that clear and 
unmistakable error is the type of administrative error during 
the adjudication of a claim which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.  Winslow v. Brown, 8 Vet. App. 469, 474 (1996); Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  If the 
evidence establishes clear and unmistakable error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a).

Further, the Court defines a determination of CUE in a prior 
adjudication to mean that:  (1) "[e]ither the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was [CUE] 
must be based on the record and the law that existed at the 
time of the prior ... decision."  Russell, 3 Vet. App. at 
313-314 (emphasis added).

Moreover, CUE is more than a difference of opinion, and the 
misinterpretation of facts does not constitute CUE.  
38 C.F.R. § 3.105(b); see Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  "[I]t is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, 
[CUE]."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The 
failure to fulfill the duty to assist cannot constitute CUE.  
See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  

A claim of CUE is a collateral attack on an otherwise final 
rating decision by a VA regional office.  Smith v. Brown, 35 
F.3d 1516, 1527 (Fed.Cir. 1994).  As such, there is a 
presumption of validity that attaches to that final decision, 
and when such a decision is collaterally attacked, the 
presumption becomes even stronger.  Fugo, 6 Vet. App. at 44.  

In the present case, at the time of the November 1976 rating 
decision, the evidence of record consisted of the veteran's 
service medical records, and a June 1976 Medical Board 
Report.  The veteran's service medical records reveal that on 
the veteran's service entrance examination report, dated in 
November 1975, he was noted to have pes valgus, planus, 
bilateral.  The veteran's Report of Medical History was 
negative for any evidence of a foot disorder.  In December 
1975, the veteran was seen with complaints of general aches 
and pains resulting from his pes planus.  In March 1976, he 
was seen with complaints of callosus on both feet.  In May 
1976, he was seen with complaints of pain along the tip of 
his fourth toe; the veteran indicated that he hit the toe on 
the sidewalk the previous day.  Also in May 1976, the veteran 
underwent an examination for his bilateral plantar calluses, 
noted on the third left metatarsal, and the third and fifth 
right metatarsal.  The veteran denied surgical correction.  
He was referred to the orthopedic clinic for surgical 
evaluation.  

A June 1976 record notes that the veteran had pes planus, 
existing prior to entry into service.  A Medical Board Report 
was prepared in June 1976, which contains the following.  The 
veteran's primary diagnosis was pes planus deformities 
bilaterally, developmental, chronic, symptomatic, existing 
prior to entry into service.  The veteran's secondary 
diagnosis was chronic metatarsalgia bilaterally, secondary to 
the primary diagnosis.  The opinion of the Medical Board was 
that the veteran was unfit for full duty by reason of 
physical disability involving his feet.  The Medical Board 
also concluded the following:

These physical disabilities are 
developmental in nature and clearly 
existed prior to entry into the service.  
His level of symptoms since entering the 
Marine Corps has increased solely as the 
result of his increase in activity and 
not as a result of any true change in his 
physical condition or service 
aggravation.  There is no documented 
evidence of significant injury to his 
feet since entering the Marine Corps, 
therefore his disease and symptoms cannot 
be reasonably considered service 
connected.

As noted earlier, the veteran contends that the November 1976 
rating decision was clearly and unmistakably erroneous in 
denying service connection for a foot disorder.  Essentially, 
the veteran appears to argue that the RO did not correctly 
interpret the medical evidence before it at the time of that 
decision, in that he maintains that his pre-existing foot 
disorder was aggravated during service beyond the natural 
progress of the disorder.

The Board has carefully and thoroughly reviewed the record as 
it existed at the time of the November 1976 rating decision, 
in light of the regulations then in effect.  See 38 C.F.R. 
§§ 3.303; 3.306 (1976).  The Board has also considered the 
contentions advanced by the veteran and his representative in 
regard to this appeal.  However, the Board no clear and 
unmistakable error in the November 1976 rating decision, 
which denied service connection for a foot disorder. 

According to 38 C.F.R. § 3.306, which is identical to the 
regulation in effect at the time of the November 1976 rating 
decision, a preexisting injury or disease will be considered 
to have been aggravated by active military service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).  

It should be noted here that temporary or intermittent flare-
ups during service of a preexisting injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to symptoms, is worsened. 
Hunt v. Derwinski, 1 Vet.App. 292, 297 (1991).  The November 
1976 rating decision was based on the rating board's finding 
that there was no permanent aggravation of the preexisting 
disorder.  In other words, it was determined that the veteran 
suffered only a temporary or intermittent flare-up of foot 
symptoms during his short period of military service.  The 
Board's reading of the June 1976 Medical Board report is that 
medical personnel essentially found that the increase in 
symptoms was due to an increase in physical activity and of a 
temporary nature as shown by the comment that there was no 
true change in physical condition or service aggravation.  
Reviewing the evidence of record at the time of the November 
1976 rating decision, in light of the foregoing regulations, 
the Board finds no indication that the law regarding 
aggravation of pre-existing injury or disease was incorrectly 
applied in the November 1976 rating decision.  Although the 
veteran may dispute the manner the medical evidence at the 
time was weighed, such a disagreement is not a basis for 
finding CUE.  See 38 C.F.R. § 3.105(b); Thompson, 1 Vet. App. 
at 253.

II.  Earlier Effective Date

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim or a claim 
reopened after a final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the claim, or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Additionally, if new and 
material evidence is received within the appeal period or 
prior to an appellate decision, the effective date will be as 
though the former decision had not been rendered.  38 C.F.R. 
§ 3.400(q)(1)(i).  Otherwise, if new and material evidence 
was received after a final disallowance, the effective date 
will be  the date of receipt of the new claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).  A claim or application is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p). 

In the present case, a review of the record reveals that in 
September 1976, the RO received a Veterans' Application for 
Compensation or Pension, in which the veteran claimed 
entitlement to service connection for a bilateral foot 
disorder, including callosities, flat feet, and toe 
deformities.  That claim was denied by the RO in a November 
1976 rating decision.  The veteran was notified of that 
decision, along with his appellate rights, by VA letter dated 
in February 1977.  However, a notice of disagreement as to 
that decision was not received, and accordingly, the November 
1976 rating decision became final.  See 38 U.S.C.A. 
§ 7105(c).

The finality of the November 1976 rating decision precludes 
consideration of an effective date of the award of service 
connection prior to the date of that rating decision.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  In the 
present case, the veteran eventually prevailed with his foot 
disability claim based on a reopening of the prior final 
decision.  According to VA laws and regulations, the 
effective date of a grant of service connection based on a 
reopened claim shall be the later of the date entitlement 
arose, or the date of receipt a claim to reopen.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400; 3.400(q).  After reviewing the 
evidence of record regarding entitlement, the Board believes 
that the only determinative question is when the request to 
reopen (which eventually led to the grant of service 
connection) was received.

Following the November 1976 rating decision denial, there 
were numerous communications between the veteran and the RO, 
which are summarized below for purposes of clarification as 
to which piece of communication is the claim that led to the 
grant of service connection.  In May 1979, the RO received a 
statement from the veteran in which he requested 
"reconsideration" of his claim for service connection for a 
foot disorder.  By VA letter dated in June 1979, the RO 
informed the veteran that he would have to submit new and 
material evidence in order to reopen his claim.  The veteran 
did not submit any such evidence.

In September 1982, the veteran submitted a second Veterans' 
Application for Compensation or Pension, in which he claimed 
entitlement to service connection for fallen arches, multiple 
growth of callosus, and a deformed toe on the right foot.  In 
response to that claim, by VA letter dated in December 1982, 
the RO informed the veteran that he had to submit new and 
material evidence to reopen his claim, such as statements 
from physicians who treated him during or after service.  

The next communication from the veteran was received on May 
4, 1994, in which the veteran indicated that he wished to 
reopen his claim for service connection for his feet.  In a 
May 1994 VA letter, the RO acknowledged the veteran's claim 
and requested additional evidence in support of his claim.  
In June 1994, the veteran submitted a statement indicating 
that he disagreed with the RO's decision to deny his claim 
for service connection.  By VA letter dated in June 1994, the 
RO informed the veteran that they did not accept his June 
1994 letter as a notice of disagreement.  It was further 
explained that the November 1976 unappealed rating decision 
was final, and he was notified on several occasions what 
types of evidence he needed to reopen his claim for service 
connection.  In a July 1994 deferred rating decision, the RO 
indicated that the veteran had not responded to the May 1994 
RO letter, and that the claim should be disallowed.  

In August 1994, the veteran indicated that he wished to 
disagree with the RO's decision to deny his claim.  The RO 
accepted that claim as a notice of disagreement, and issued a 
statement of the case in August 1994.  The veteran submitted 
a timely substantive appeal in September 1994.  

Upon receipt of additional VA medical evidence, in an October 
1997 rating decision, the RO reopened the veteran's claim for 
service connection, but denied the claim.  The veteran 
subsequently submitted private medical evidence, and in a 
December 1997 rating decision the RO granted service 
connection for bilateral pes planus with chronic 
metatarsalgia, plantar fasciitis, overlapping right second 
toe, callosities and hammertoes.  An effective date of May 4, 
1994, was assigned, as that was the date of receipt of the 
request to reopen that led up to that decision.  

As set forth above, the Board has reviewed the entire record, 
and finds that the May 4, 1994 claim is the appropriate claim 
to reference for assigning an effective date for the award of 
service connection.  The Board fully acknowledges that the 
veteran made several attempts to initiate a claim to reopen 
his claim for service connection prior to the May 4, 1994 
claim; however, each of those potential claims were 
subsequently abandoned by the veteran.  In that regard, VA 
law provides that "where evidence requested in connection 
with an original claim, a claim for increase or to reopen ... 
is not furnished within 1 year after the date of request, the 
claim will be considered abandoned."  38 C.F.R. § 3.158(a).  
As outlined above, following statements received from the 
veteran in May 1979 and September 1982, indicating that he 
wished to reopen his claim for service connection for a foot 
disorder, the RO sent the veteran letters dated in June 1979 
and December 1982, requesting additional evidence.  In both 
instances, the veteran failed to respond to the RO's request, 
and thus, his claims to reopen in May 1979 and September 
1982, were abandoned.  

In summary, as the November 1976 rating decision is final, 
there is no basis to assign an effective date prior to that 
date, including the day after the veteran's service 
separation, as he requests.  Moreover, following the November 
1976 rating decision, despite two attempts by the veteran to 
reopen his claim for service connection, he abandoned both 
those claims.  The May 1994 claim was not abandoned, and 
eventually led to a grant of service connection.  The law is 
clear that the effective date for a claim reopened after a 
final disallowance is the later of the date entitlement 
arose, or the date of receipt of the claim.  Hence, in the 
present case, the effective date for service connection for 
bilateral pes planus with chronic metatarsalgia, plantar 
fasciitis, overlapping right second toe, callosities and 
hammertoes, is properly May 4, 1994, which is the date of 
receipt of the request to reopen.  

The Board has carefully reviewed the entire record in this 
case; however, for the reasons set forth above, and in the 
absence of clear and unmistakable error in the November 1976 
rating decision, there is simply no legal basis to assign an 
effective date for bilateral pes planus with chronic 
metatarsalgia, plantar fasciitis, overlapping right second 
toe, callosities and hammertoes, prior to May 4, 1994. 


ORDER

The appeal is denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

